DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to an engine comprising a control unit configured to control injection duration based on engine speed data and throttle position based on air-fuel ratio data.
Group II, claim(s) 14-20, drawn to an engine comprising a control unit that switches between lean burn and rich burn operation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The special technical features of Group I include: an internal combustion engine comprising: an engine control unit; control a fuel injection duration based on the engine speed data;  lack unity of invention because even though the inventions of these groups require the technical feature of an internal combustion engine comprising: an engine block including a cylinder; a piston positioned within the cylinder, wherein the piston is configured to reciprocate in the cylinder; an electronic throttle control system comprising a motor and a throttle plate; an air flow sensor configured to detect an air mass flow rate; a fuel system for supplying a controlled amount of fuel to the cylinder including a fuel injector; and an engine control unit coupled to the fuel system and the electronic throttle control system configured to: determine engine speed data comprising a current engine speed, a previous engine speed, and a desired engine speed; determine air-fuel ratio data comprising a current air-fuel ratio and a desired air-fuel ratio; control a fuel injection duration and a throttle plate position, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2000-097079 to Toyota.  Toyota discloses an Internal combustion engine comprising: an engine block including a cylinder (cylinder block with cylinder head 1; figure 1; paragraph [0034}); a piston (4) positioned within the cylinder (as shown; figure 1), wherein the piston is configured to reciprocate in the cylinder (piston 4 of a 4-stroke compression engine, i.e. reciprocates within cylinder head 1; paragraph [0034)); an electronic throttle control system (19, 20, collectively; figure 1; paragraph [0034]) comprising a motor (19) and a throttle plate (20); an air flow sensor (21) configured to detect an air mass flow rate (mass flow rate .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747